Citation Nr: 0819850	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  98-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable disability rating for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In connection with his appeal the veteran testified at a 
videoconference hearing in January 2001, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2007).  A transcript 
of the hearing is associated with the claims files.

The Board notes that this matter was previously adjudicated 
by the Board in a decision dated in August 2007.  In that 
decision, the Board denied a compensable disability rating 
for a left knee disability.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in March 2008, the Court 
granted a January 2008 unopposed motion of the Secretary of 
and remanded this matter to the Board for action consistent 
with the unopposed motion.


REMAND

In a VA Form 21-4138 received in May 2008, the veteran 
identified additional treatment records from the VA Medical 
Center in Cleveland, Ohio, and requested that those records 
be obtained prior to any additional action on his appeal.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his left knee disability during the period 
of this claim or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain and 
associate with the claims folders all 
pertinent records from the VA Medical 
Center in Cleveland, Ohio, and any other 
pertinent evidence identified but not 
provided by the veteran.  If any requested 
records are not available, or the search 
for such records otherwise yields negative 
results, that fact should be noted in the 
claims file, and the veteran and his 
representative should be so notified.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


